Citation Nr: 9903425	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-33 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected degenerative joint 
disease of the left shoulder.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected headaches.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The appellant had more than 22 years unspecified periods of 
active and inactive duty for training in the Army National 
Guard and State National Guard from 1961 to 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the RO which 
denied increased ratings for the appellant's service-
connected left shoulder disability and headaches.  In October 
1998, a hearing was held at the RO before Iris S. Sherman, 
who is a member of the Board designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(a) (Supp. 1998).  

In his notice of disagreement received in September 1997, the 
appellant raised a number of additional issues involving 
service connection and an increased rating.  However, in a 
statement received in October 1997, the appellant withdrew 
the additional issues and clarified the issues on appeal as 
those noted on the first page of this document.  However, he 
did note that he wished to pursue the issue of basic 
eligibility for pension benefits.  By letter dated in 
September 1998, the appellant's claim for pension benefits 
was denied on the basis that he did not have the requisite 
service.  At the Board hearing in October 1998, he indicated 
that he wished to pursue this matter.  The RO should make an 
initial determination as to whether this constitutes an 
adequate notice of disagreement; and, if not, inform the 
appellant of any deficiency and what is required of him in 
this regard.

At the personal hearing in October 1998, the appellant raised 
the additional issues of service connection for diabetes, 
post-traumatic stress disorder and hypertension.  These 
additional issues are not in appellate status and are not 
inextricably intertwined with the issues now on appeal, and 
they are referred to the RO for appropriate action.  

The issue of an increased rating for service connected right 
shoulder disability is the subject of the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant's headaches are manifested by subjective 
complaints without any evidence of multi-infarct dementia or 
prostrating attacks.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the appellant's service-
connected headaches is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§  4.124a, Diagnostic Codes 
8045, 8199-8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in June 1995, service connection was 
established for headaches as a residual from a head injury.  
The evidence of record indicates the appellant was involved 
in a motor vehicle accident while driving a state national 
guard vehicle in November 1989.  The appellant was admitted 
to the emergency room of a non-military hospital with a 
laceration to the forehead.  The discharge summary report 
indicated that the appellant was alert and oriented when seen 
in the emergency room, and had multiple abrasions about his 
face, including a laceration on his forehead.  The laceration 
was sutured and he was admitted for observation.  An 
emergency CT scan of the appellant's skull revealed no 
evidence of intracranial hemorrhage and a neurological 
evaluation was entirely normal.  The appellant was discharged 
on the third day to be followed at his reserve unit.  

The appellant complained of some eye discomfort and was 
evaluated at the eye clinic at his reserve unit the day he 
was discharged from the hospital in November 1989.  On 
examination, the cornea was clear and there was no evidence 
of a foreign body on eye stain testing.  Uncorrected visual 
acuity was 20/80, with corrected vision to 20/20, 
bilaterally.  A subsequent eye examination in January 1990 
was essentially negative.  The diagnoses included myopia and 
no evidence of ocular trauma.  A neurological examination in 
January 1990 was likewise normal.  The impression was that 
there was no evidence of any progressive neurogenic disorder.  

When examined by VA in November 1994, the appellant 
complained of headaches, difficulty hearing and intermittent 
tinnitus.  (The records indicated that the appellant's claims 
file was not available for review.)  On examination, there 
was a well-healed 8 by 1-cm, linear scar on the appellant's 
forehead.  A neurological examination was entirely normal, 
and there was no evidence of any psychiatric abnormalities.  

When examined by VA in May 1997, the appellant reported that 
he has had headaches three to four times a week, lasting for 
about a half-hour, since an automobile accident in 1989.  A 
neurological examination at that time was essentially normal.  
The examiner opined that the appellant's headaches were mild 
and posttraumatic in nature and were relieved with Tylenol.  

When examined by VA in August 1998, the appellant reported 
that he had sustained a head injury in an automobile accident 
in 1989, but made no mention of any problems with headaches 
or any other residual problems.  On examination, there was no 
evidence of any neurological abnormalities.  

In October 1998, the appellant appeared for a hearing before 
the Board of Veterans' Appeals sitting in Newark, New Jersey.  
He testified taking only over-the-counter medication for his 
headaches.  He indicated that the headaches appeared three to 
four times a week and sometimes lasted from between one to 
two hours.  They responded to sitting down and taking 
Tylenol.  He described the headaches as throbbing as opposed 
to pounding in character.  He did not report any treatment 
specifically for the headaches.

Analysis

The appellant contends that his headaches are more severe 
than currently evaluated and warrants a rating higher than 
the 10 percent evaluation currently assigned.  

In this case, service connection was established for 
headaches as a residual of a trauma to the head.  Diagnostic 
Code 8045 (Brain disease due to trauma) provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. Part 4, including 
§ 4.124a, Diagnostic Code 8045 (1998).  

Diagnostic Code 8100 provides that a 10 percent rating shall 
be assigned for migraine with characteristic prostrating 
attacks occurring on an averaging one in 2 months over the 
last several months.  Where the characteristic prostrating 
attacks occur on an average of once a month over the last 
several months, a 30 percent rating is warranted.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
rating is assignable.  38 C.F.R. Part 4, Diagnostic Code 8100 
(1998).

The evidence of record reveals that the appellant has 
continued to complain of headaches since his inservice motor 
vehicle accident.  However, the medical evidence of record 
fails to reveal any diagnosis of multi-infarct dementia 
associated with the brain trauma.  Rather, the appellant has 
subjective complaints of headaches.  As such, the current 10 
percent rating under Diagnostic Code 8045, as it relates to 
purely subjective complaints, contemplates the appellant's 
residuals of head injury, to include headaches. 

In addition, a higher evaluation is not warranted under 
Diagnostic Code 8100.  The medical evidence does not 
demonstrate migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  At the VA examination in June 
1997, the appellant reported that his headaches lasted only 
half an hour and merely caused difficulty doing his job.  At 
the hearing on appeal, he described his headaches as 
throbbing rather than pounding.  He reported that he sat down 
when he had his headaches.  In short, there is no evidence 
that his headaches are prostrating in nature.  Therefore, as 
the criteria for a higher rating under any of the appropriate 
diagnostic codes have not been met, a rating in excess of 10 
percent is not warranted.  Accordingly, the Board finds that 
the record does not support a grant of entitlement to an 
increased evaluation for residuals of head injury, to include 
headaches.  


ORDER

An evaluation in excess of 10 percent for the appellant's 
service-connected headaches is denied.  




REMAND

In August 1998, the appellant was afforded a general medical 
examination.  This included pertinent findings referable to 
his shoulder.  However, a Supplemental Statement of the Case 
was not issued following this examination.  See 38 C.F.R. 
§ 19.31 (1998) (requiring SSOC to be furnished to an 
appellant "when additional pertinent evidence is received 
after [an SOC] . . . has been issued").  

The appellant argues that he has difficulties using his left 
shoulder due to pain.  When examined by VA in July 1997, the 
examiner indicated that the appellant had residual discomfort 
in the region of the trapezius, but that the clinical 
examination was essentially normal.  However, when examined 
by VA in August 1998, the examiner indicated that there was 
"marked left shoulder dysfunction causing considerable 
employment impairment."  The findings from the two 
examinations are inconsistent and, moreover, do not provide 
sufficiently detailed information to evaluate the functional 
limitation resulting from the appellant's left shoulder 
disability, as required by 38 C.F.R. § 4.40 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Because the Codes used to rate the appellant's left shoulder 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the appellant's contentions and the current 
medical evidence of record, it is the decision of the Board 
that additional development is necessary prior to appellate 
review.  Accordingly, the case must be REMANDED to the RO for 
the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
appellant for his left shoulder 
disability since July 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already 
obtained, and associate them with the 
claims folder.  The records requested 
should include those from the VA 
domiciliary in New Jersey where the 
appellant was a patient from late 1997 to 
early 1998.  It should also include any 
available medical or vocational records 
from the Veteran Haven facility in 
Vineland, New Jersey.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
current severity of his left shoulder 
disability.  In notifying the appellant 
of the examination, he should be advised 
of the provisions of 38 C.F.R. § 3.655.  
A copy of the letter notifying him of the 
provisions of this regulation and a copy 
of the letter requesting that he appear 
for the examination should be included in 
the claims folder.  The claims folder 
must be made available to the examiner 
for review before the examination, and 
all indicated studies should be 
conducted.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner.  

The examiner should provide the following 
information:  

(a)  The appellant's range of motion 
of the left shoulder should be 
reported in degrees.  For VA 
purposes, normal flexion and 
abduction is to 180 degree and 
normal external and internal 
rotations are to 90 degrees.  
38 C.F.R. Part 4, 4.71, Plate I 
(1998).  The examiner should also 
indicate whether there is any 
impairment of the clavicle or 
scapula due to malunion or nonunion 
of the left shoulder.  

(b)  Whether the appellant's left 
shoulder exhibits weakened movement, 
excess fatigability, or 
incoordination; and, if feasible, 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under 38 C.F.R. § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(c)  Whether pain could 
significantly limit the appellant's 
functional ability during flare-ups 
or when he uses his left shoulder 
over a period of time.  This 
determination must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under 38 C.F.R. § 4.40.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(d) The effect of the left shoulder 
on the appellant's ability to be 
gainfully employed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete or if the 
examiner fails to address any of the 
questions posed above, appropriate 
corrective action is to be implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the appellant's claims, to include 
the issue of entitlement to an 
extraschedular rating for the service 
connected left shoulder disability.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case which 
should include discussion of the 
applicability of the criteria pertaining 
to an extraschedular allowance and given 
the opportunity to respond thereto.   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 11 -


